03/22/2022

                           h L,
          IN THE SUPREME C URT OF THE STATE OF MONTANA                             Case Number: PR 22-0005


                                      PR 22-0005                       FILED
                                                                        MAR 2 2 2022
                                                                     Bowen Cireenvvood
                                                                   Clerk of Supreme Court
                                                                      State of Montana
IN RE THE MOTION OF PATRICK A. CLERKIN
FOR ADMISSION TO THE BAR OF THE STATE                                    ORDER
OF MONTANA




      Patrick A. Clerkin has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Clerkin has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Patrick A. Clerkin may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
       DATED this          day of March, 2022.



                                                             Chief Justice
L.--4 .11/j   tdA
                ,


 494      ,111 JUL.
           Justices